


EXHIBIT 10.4

 

 

 

 

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

of

BRAND BUILDERS RX, LLC

(A Delaware Limited Liability Company)

Dated as of October 1, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page

ARTICLE I ORGANIZATION

1

 

Section 1.1 Name

1

 

Section 1.2 Board of Managers

1

 

Section 1.3 Place of Principal Office; Registered Agent

2

 

Section 1.4 Purpose and Limitations on Activities

2

 

Section 1.5 Term

2

 

Section 1.6 Fiscal Year

2

 

Section 1.7 Filings.

2

 

Section 1.8 Limitations on Company Powers

3

 

Section 1.9 No State-Law Partnership

3

 

Section 1.10 Admission of Members

3

ARTICLE II CAPITAL

3

 

Section 2.1 Capital Contributions

3

 

Section 2.2 Additional Capital Contributions; New Members.

3

 

Section 2.3 Loans

4

ARTICLE III MEMBERSHIP INTERESTS AND CAPITAL ACCOUNTS

5

 

Section 3.1 Company Interests

5

 

Section 3.2 Capital Accounts.

5

 

Section 3.3 Purchase or Redemption of Membership Interests

6

ARTICLE IV ALLOCATIONS

6

 

Section 4.1 Allocation of Net Income and Net Loss

6

 

Section 4.2 Limitation on Loss Allocation

6

 

Section 4.3 Special Allocations

7

 

Section 4.4 Tax Incidents

8

 

Section 4.5 Section 704(c) Allocations

9

ARTICLE V DISTRIBUTIONS

9

 

Section 5.1 Distributions.

9

 

(a) In General. .

9

 

(b) Tax Distributions..

9

 

Section 5.2 Form of Distribution

9

 

Section 5.3 Withholding Taxes.

9

 

(a) Authority to Withhold; Treatment of Withheld Tax..

9

 

(b) Withholding from Distributions of Property. .

10

 

(c) Withholding from Distributions to the Company. .

10

 

(d) Indemnification. .

10

 

-i-

--------------------------------------------------------------------------------




ARTICLE VI OPERATIONS AND MANAGEMENT

10

 

Section 6.1 Exclusive Authority to Manage.

10

 

Section 6.2 Indemnification and Liability.

13

 

Section 6.3 Transactions with Affiliates.

14

 

Section 6.4 Officers.

14

 

(a) Appointment of Officers..

14

 

(b) Removal, Resignation and Filling of Vacancy of Officers.

14

 

(c) Salaries of Officers. .

15

 

(d) Budget. .

16

 

(e) Signing Authority of Officers.

15

 

Section 6.5 Other Activities

15

ARTICLE VII THE BOARD OF MANAGERS

16

 

Section 7.1 Function of the Board of Managers.

16

 

(a) Generally..

16

 

(b) Membership..

16

 

(c) Meetings and Approval Requirements.

16

ARTICLE VIII ACCOUNTING AND RECORDS; TAX MATTERS

18

 

Section 8.1 Books and Records

18

 

Section 8.2 Reports; Tax Returns

18

 

Section 8.3 Inspection of Company Records

19

 

Section 8.4 U.S. Federal Tax Elections

19

 

Section 8.5 U.S. Federal Tax Matters Partner

19

 

Section 8.6 Financial Statements

19

 

Section 8.7 Non-Confidential Transaction

20

 

Section 8.8 Additional Information

20

ARTICLE IX TRANSFERS

21

 

Section 9.1 Transfers.

21

 

Section 9.2 Transfer Documentation

21

ARTICLE X DISSOLUTION, LIQUIDATION AND TERMINATION

22

 

Section 10.1 Limitations

22

 

Section 10.2 Exclusive Causes

22

 

Section 10.3 Liquidation

22

 

Section 10.4 Continuation of the Company

23

ARTICLE XI MISCELLANEOUS

24

 

Section 11.1 Binding Effect

24

 

Section 11.2 Notices

24

 

-ii-

--------------------------------------------------------------------------------




 

Section 11.3 Entire Agreement

24

 

Section 11.4 Section Headings

24

 

Section 11.5 Counterparts

24

 

Section 11.6 Severability

25

 

Section 11.7 Governing Law

25

 

Section 11.8 Incorporation by Reference

25

 

Section 11.9 Limitation on Liability

25

 

Section 11.10 Amendment, Waiver or Modification

25

 

Section 11.11 Variation of Pronouns

26

 

Section 11.12 Further Action

26

 

Section 11.13 Investment Representations

26

 

Section 11.14 Publicly Traded Partnership Provision

26

 

Section 11.15 Nature of Interests

28

 

Exhibit A

List of Members, Capital Contributions and Percentage Interests

Exhibit B

Definition of Terms

Exhibit C

Certificate of Formation

Exhibit D

Initial Budget

Exhibit E

Buy-Sell Agreement

Exhibit F

Management Services Agreement

 

-iii-

--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT

of

BRAND BUILDERS RX, LLC

LIMITED LIABILITY COMPANY AGREEMENT OF BRAND BUILDERS RX, LLC (the “Company”),
dated as of the 1st day of October, 2008, by and among the Persons listed on
Exhibit A hereto, each, a “Member,” and together with any other Member admitted
to the Company pursuant to the terms of this Agreement, the “Members”). All
capitalized terms used herein shall have the meaning ascribed to such terms in
Exhibit B hereto.

W I T N E S S E T H :

WHEREAS, the Company was formed on October 7, 2008 pursuant to the Act;

WHEREAS, the Members desire to participate in such a limited liability company
for the purpose of providing certain marketing services for Hydron’s products
and activities necessary, convenient or incidental to the conduct, promotion or
attainment of such purpose and conducting the business as hereinafter defined in
Section 1.4, and for any other purposes permitted by the Act which are approved
by the Members in accordance with this Agreement; and

WHEREAS, the Members have concluded that such business may be conducted most
effectively in the form of a limited liability company among them in accordance
with the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
mutually covenant and agree as follows:

ARTICLE I

ORGANIZATION

Section 1.1     Name. The name of the Company shall be “Brand Builders RX, LLC.”
All business of the Company shall be conducted under such name.

Section 1.2     Board of Managers. The Members shall appoint four (4) Persons to
act as “managers” of the Company within the meaning of the Act (the “Managers”)
with the authority to manage the Company as a Board of Managers (the “Board of
Managers”) in the following manner: (a) for so long as Hydron or its Affiliates
own any Membership Interest, Hydron shall be entitled to appoint one (1) Manager
and (b) for so long as Harezi or its Affiliates owns any Membership Interest,
Harezi shall be entitled to appoint three (3) Managers. The initial

--------------------------------------------------------------------------------




Managers forming the Board of Managers are as follows: (x) Hydron hereby
appoints Richard Banakus as its initial Manager and (y) Harezi hereby appoints
Ilonka Harezi, David Pollock and Felipe Barrios as its initial Managers. Each
Manager shall hold office until his or her death, resignation or removal, as set
forth in Sections 6.1 (b) and (c).

Section 1.3     Place of Principal Office; Registered Agent. The address of the
principal office of the Company shall be 645 E. Atlantic Avenue, Delray Beach,
Florida 33483. The name and address of the registered agent for service of
process on the Company in the State of Delaware is Business Filings
Incorporated, 108 West 13th Street, Wilmington, Delaware 19801. The Board of
Managers may at any time on 10 days’ prior Notice to all Members change the
location of the Company’s principal office or change the registered agent, if
the Board of Managers deems it advisable.

Section 1.4     Purpose and Limitations on Activities. The Company is organized
for the purpose of developing, manufacturing, marketing and selling products and
services utilizing the Hydron polymer and other proprietary intellectual
property owned, licensed or sublicensed by the Company, and for any purposes and
activities necessary, convenient or incidental to the conduct, promotion or
attainment of such purpose (the “Business”) and for any other purposes permitted
by the Act which are approved by the Members in accordance with this Agreement.

Section 1.5     Term. The Company shall continue in existence from the date
hereof until the Company is terminated pursuant to ARTICLE X.

Section 1.6     Fiscal Year. The fiscal year of the Company (the “Fiscal Year”)
shall initially be the twelve-month period ending September 30, subject to
amendment by the Board of Managers.

 

Section 1.7

Filings.

(a)       The Certificate of Formation was filed with the Delaware Secretary of
State on October 7, 2008, by an “authorized person” within the meaning of the
Act, and the Members hereby ratify and approve such filing. The Board of
Managers shall use its reasonable best efforts to cause amendments to the
Certificate of Formation to be executed and filed whenever required by the Act.

(b)       The Board of Managers shall use its reasonable best efforts to take
such other actions as may be reasonably necessary to perfect and maintain the
status of the Company as a limited liability company under the laws of the State
of Delaware.

(c)       Subject to Section 1.8, the Board of Managers shall cause the Company
to be qualified, formed or registered under assumed or fictitious name statutes
or similar laws in the State of Florida and any other jurisdiction in which the
Company transacts business in which such qualification, formation or
registration is required or desirable. Subject to Section 1.8, the Board of
Managers, shall execute, deliver and file any certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in a jurisdiction in which the Company may wish to conduct business.

2

--------------------------------------------------------------------------------




Section 1.8     Limitations on Company Powers. Notwithstanding anything
contained herein to the contrary, the Company shall not do business in any
jurisdiction that would jeopardize the limitation on liability afforded to the
Members under the Act or this Agreement.

Section 1.9     No State-Law Partnership. The Members intend that the Company
shall not be a partnership (including, without limitation, a limited
partnership) or joint venture, and that no Member be an agent, partner or joint
venturer of any other Member for any purposes other than U.S. federal and state
tax purposes, and this Agreement shall not be construed to suggest otherwise.

Section 1.10   Admission of Members. Upon execution of this Agreement, each
Member shall be admitted to the Company as a Member and shall have contributed
to the capital of the Company its Capital Contribution as set forth in Section
2.1.

ARTICLE II

CAPITAL

Section 2.1     Capital Contributions. Each Member has made a Capital
Contribution of cash, property or other consideration to the Company as provided
in the Contribution Agreement, the mutually agreed fair market value (if any) of
which is set forth opposite such Member’s name in Exhibit A.

 

Section 2.2

Additional Capital Contributions; New Members.

(a)       Except as set forth in Section 2.1 above and this Section 2.2, no
Member shall be required to make any Capital Contributions. In the event that
funds are necessary from time to time for the conduct of the Company’s business
based on the Budget adopted and approved by the Members, and the availability
(or lack of availability) of funding from other sources, Harezi shall be
required to make an additional Capital Contribution (“Additional Capital
Contributions”) in the form of cash, credit line, cross guarantees and/or
personal guarantees, in an aggregate amount of not more than $200,000 (Two
Hundred Thousand Dollars) (“Harezi Contribution”). Harezi shall be entitled to,
on behalf of the Company, encumber the Company’s assets in order to obtain such
funds, subject to the limitations contained in Section 6.1(f)(vii) herein. The
Harezi Contribution shall be added to the Capital Account of Harezi. The Harezi
Contribution shall not change Harezi’s Member Interest or Percentage Interest or
the Member Interest or Percentage Interest of Hydron or any other Member.

(b)       Subject to ARTICLE IX and to the approval of all of the Members, the
Board of Managers may issue additional Membership Interests and thereby admit a
new Member or new Members, as the case may be, to the Company, only if such new
Member (A) has delivered to the Board of Managers its Capital Contribution in an
amount determined by the Board of Managers and reasonably acceptable to Members
holding not less than seventy percent (70%) in Percentage Interest, (B) has
agreed in writing to be bound by the terms of this Agreement by becoming a party
hereto and (C) has delivered such additional documentation as the Board of
Managers shall reasonably require to so admit such new Member to the Company.
Upon the admission of any new Member to the Company pursuant to Section 2.2(b),
the

3

--------------------------------------------------------------------------------




Percentage Interests and Membership Interests of the Members shall be adjusted
to reflect the admission of such new Member, based upon the such factors as the
Board of Managers shall determine to be material including the amount of the
Capital Contribution and the fair market value of the Company. If an adjustment
is made pursuant to this Section 2.2(b), Exhibit A and the books and records of
the Company shall be amended accordingly.

(c)       Return of Capital; Interest. No Member shall be entitled to withdraw
any part of its Capital Contribution, to receive interest or other earnings on
its Capital Contribution or to receive any distributions from the Company,
except as expressly provided in this Agreement (including, without limitation,
Section 10.3) and in the License Agreement. No Member shall be entitled to
resign or withdraw from the Company except as expressly provided in this
Agreement (including, without limitation, Section 10.3), and no Member shall be
entitled to receive any distribution or otherwise receive the fair market value
of its Membership Interest in compensation for any purported resignation or
withdrawal not in accordance with the terms of this Agreement.

 

Section 2.3

Loans.

 

(a)       Subject to the limitations provided herein, in the event that at any
time or from time to time additional funds in excess of the Capital
Contributions of the Members are required by the Company for or in respect of
its business or any of its obligations, the Board of Managers may, but shall not
be obligated to, apply on behalf of the Company to borrow such required
additional funds, with interest payable at the then prevailing rates, from
commercial banks, savings and loan associations or other lending institutions.
The Board of Managers shall be entitled to, on behalf of the Company, encumber
the Company’s assets in order to obtain such funds, subject to the limitations
contained in Section 6.1(f)(vii) herein

(b)       In the event that the Board of Managers is unable or chooses not to
cause the Company to borrow said required additional funds from a commercial
bank, savings and loan association or other lending institution, any Member (or
an Affiliate of any Member) may, but is not required to, lend such funds to the
Company. In the event that a Member or their Affiliate elects to provide the
additional funds in the form of a loan to the Company, any such loan may be
evidenced by a negotiable promissory note of the Company and shall bear interest
at a rate per annum specified in such note, or if no note is issued, at a fixed
rate equal to the prime interest rate as set forth in The Wall Street Journal as
of the date of such loan. In no event shall any such loan bear interest at a
rate in excess of the highest lawful non-usurious rate permitted by the law
applicable to the loan. Any interest paid on a loan made pursuant to this
Section 2.4 (b) shall be deemed an expense of the Company and repayment of such
loan(s) shall not affect the Capital Account of the Member.

(c)       Loans by a Member to the Company (including those arising by virtue of
payment under a guaranty or indemnity of the Company’s obligations) shall not be
considered Capital Contributions and shall not increase the Capital Account of
the lending Member. Subject to the limitations contained in Section 4.5, the
Company’s deduction for interest paid in respect to any loan from any Member
shall be allocated to that Member.

4

--------------------------------------------------------------------------------




ARTICLE III

MEMBERSHIP INTERESTS AND CAPITAL ACCOUNTS

Section 3.1     Company Interests. A Member’s “Membership Interest” shall mean
the entire ownership interest of such Member in the Company, including any and
all rights, powers and benefits accorded a Member under this Agreement and the
duties and obligations of such Member hereunder. The “Percentage Interest” of
each Member used in computing certain allocations and distributions to the
Members pursuant to the terms of this Agreement shall be as set forth on Exhibit
A as adjusted from time to time pursuant to the provisions of Section 2.2 (b)
hereof. The Membership Interest and Percentage Interest of a Member need not be
in proportion to the Capital Contribution made by such Member to the Company.

 

Section 3.2

Capital Accounts.

(a)       A separate capital account (“Capital Account”) shall be maintained for
each Member in accordance with Treasury Regulations § 1.704-1(b)(2)(iv). Without
limiting the foregoing, each Member’s Capital Account shall be credited with the
sum of (i) the amount of cash and the fair market value of other property (net
of liabilities that the Company is considered to assume or take subject to)
transferred by such Member to the Company as Capital Contributions and (ii) the
amount of all income (or items thereof) credited to the account of such Member
pursuant to Section 4.1 and Section 4.3. Each Member’s Capital Account shall be
reduced by the sum of (x) the cash and the fair market value of property
distributed to it pursuant to this Agreement (net of liabilities that such
Member is considered to assume or take subject to) and (y) allocations to it
pursuant to ARTICLE IV of deductions or loss (or items thereof). If any property
other than cash is distributed to a Member, including any termination of the
rights under the License Agreement and the reversion of such rights to Hydron as
set forth in the License Agreement, the Capital Accounts of the Members shall be
adjusted as if the property had instead been sold by the Company for a price
equal to its fair market value and the proceeds distributed. Upon liquidation
and winding-up of the Company, any unsold Company property shall be valued to
determine the gain or loss which would result if such property were sold at its
fair market value at the time of such liquidation. The Capital Accounts of the
Members shall be adjusted to reflect how any such gain or loss would have been
allocated under ARTICLE IV if such property had been sold at the assigned
values. No Member shall be obligated to restore any negative balance in its
Capital Account. No Member shall be compensated for any positive balance in its
Capital Account except as otherwise expressly provided herein. The foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with the provisions of
Treasury Regulations § 1.704-1(b)(2) and shall be interpreted and applied in a
manner consistent with such Treasury Regulations.

(b)       The Capital Accounts of the Members shall be increased or decreased in
accordance with Treasury Regulations § 1.704-1(b)(2)(iv)(f) to reflect a
revaluation of the property of the Company on the Company’s books as of the
following times: (i) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution; (ii) the distribution by the Company to a Member of more than a de
minimis amount of Company assets as consideration for an interest in the
Company; and (iii) the liquidation of the Company within the meaning of Treasury
Regulations § 1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant
to clause (i) and clause (ii) of

5

--------------------------------------------------------------------------------




this sentence shall be made only if the Board of Managers reasonably determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Members in the Company.

(c)       Pursuant to Section 2.2(a), Harezi may be required to provide personal
guarantees for the Company’s obligations. Harezi’s Capital Account shall only be
credited for any personal guarantee in the event and to the extent that the
personal guarantee is called upon in lieu of the Company’s obligation. The
Capital Accounts of the Members shall be increased or decreased in accordance
with Treasury Regulations § 1.704-1(b)(2)(iv)(f) to reflect a revaluation of the
property of the Company on the Company’s books as of the following times: (i)
the acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company assets as consideration for an interest in the Company; and (iii) the
liquidation of the Company within the meaning of Treasury Regulations §
1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to clause (i)
and clause (ii) of this sentence shall be made only if the Board of Managers
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company.

Section 3.3     Purchase or Redemption of Membership Interests. Except as
contemplated by the Right of First Refusal set forth in Section 9., the Company
may not acquire, by purchase, redemption or otherwise, Membership Interests
without the prior written unanimous approval of all of the Members.

ARTICLE IV

ALLOCATIONS

Section 4.1     Allocation of Net Income and Net Loss. Except as provided in
Sections 4.2 and 4.3 below, Net Income and Net Losses of the Company for each
Fiscal Year shall be allocated to the Members according to their Percentage
Interests. If any Net Losses are allocated to the Members under this Section
4.1, then subsequent allocations of Net Income shall be made in proportion to,
and to the extent of, the allocations of Net Losses under this Section 4.1 until
such allocations of Net Losses are fully offset by allocations of Net Income.

Section 4.2     Limitation on Loss Allocation. Losses allocated to a Member
pursuant to Section 4.1 shall not exceed the maximum amount of losses that can
be allocated without causing a Member to have an Adjusted Capital Account
Deficit at the end of any Fiscal Year. In the event that any Member would have
an Adjusted Capital Account Deficit as a consequence of an allocation of losses
pursuant to Section 4.1, the amount of losses that would be allocated to such
Member but for the application of this Section 4.2 shall be allocated to the
other Members to the extent that such allocations would not cause such Members
to have an Adjusted Capital Account Deficit and allocated among such Members in
proportion to their Percentage Interests. Any allocation of items of loss
pursuant to this Section 4.2 shall be taken into account in computing subsequent
allocations pursuant to Section 4.1, and prior to any allocation of items in
such Section so that the net amount of any items allocated to each Member
pursuant to Section 4.1 and this Section 4.2 shall, to the maximum extent
practicable, be equal to

6

--------------------------------------------------------------------------------




the net amount that would have been allocated to each Member pursuant to the
provisions of Section 4.1 and this Section 4.2 if such allocation under this
Section 4.2 had not occurred.

Section 4.3     Special Allocations. Notwithstanding any of the provisions set
forth above in this ARTICLE IV to the contrary, the following special
allocations shall be made in the following order:

(a)       Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain during any Fiscal Year, each Member shall be specially allocated items of
Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member’s share of the net decrease in
Company Minimum Gain, determined in accordance with Treasury Regulations §
1.704-2(g). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations § 1.704-2(f)(6) and § 1.704-2(j)(2). This Section
4.3(a) is intended to comply with the minimum gain chargeback requirement in
Treasury Regulations § 1.704-2(f) and shall be interpreted consistently
therewith.

(b)       Member Minimum Gain Chargeback. Notwithstanding any other provision of
this ARTICLE IV, except Section 4.3(a), if there is a net decrease in Member
Minimum Gain attributable to Member Nonrecourse Debt during any Fiscal Year,
each Member which has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations §
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal
to such Member’s share of the net decrease in Member Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Treasury
Regulations § 1.704-2(i)(4). Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Treasury Regulations § 1.704-2(i)(4) and § 1.704-2(j)(2)(ii).
This Section 4.3(b) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations § 1.704-2(i)(4) and shall be interpreted
consistently therewith.

(c)       Qualified Income Offset. In the event that any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations § 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and
gain shall be specifically allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Adjusted Capital Account Deficit of such Member as quickly as possible, provided
that an allocation pursuant to this Section 4.3(c) shall be made if and only to
the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this ARTICLE IV have been tentatively made
as if this Section 4.3(c) were not in this Agreement. The foregoing provision is
intended to comply with Treasury Regulations § 1.704-1(b)(2)(ii)(d) and shall be
interpreted and applied in a manner consistent with such Treasury Regulations.

(d)       Gross Income Allocation. In the event that any Member has an Adjusted
Capital Account Deficit at the end of any Fiscal Year, then each such Member
shall be specially

7

--------------------------------------------------------------------------------




allocated items of Company income and gain as quickly as possible, provided that
an allocation pursuant to this Section 4.3(d) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this ARTICLE IV have been tentatively made as
if this Section 4.3(d) were not in this Agreement.

(e)       Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
will be allocated to the Members in the same manner in which such items would
have been allocated pursuant to Section 4.1.

(f)        Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for
any Fiscal Year or other period shall be specially allocated to the Member who
bears the economic risk of loss with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulations § 1.704-2(i).

(g)       Code Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations § 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of its interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Treasury
Regulations Section.

(h)       Curative Allocations. It is the intent of the Members that, to the
extent possible, the allocations set forth in the foregoing provisions of this
Section 4.3 will be offset with special allocations of other items of Company
income, gain, loss, and deduction pursuant to this Section 4.3(h). Therefore,
notwithstanding any other provision of this ARTICLE IV (other than Section 4.3
hereof), the Board of Managers shall make such offsetting special allocations of
Company income, gain, loss, or deduction in whatever manner the Board of
Managers determines to be appropriate so that, after such offsetting allocations
are made, each Member’s Capital Account balance is, to the extent possible,
equal to the Capital Account balance such Member would have had if the
allocations set forth in the foregoing provisions of this Section 4.3 were not
part of this Agreement. In exercising its discretion under this Section 4.3(h),
the Board of Managers shall take into account future allocations under Sections
4.3(a) and 4.3(b) that, although not yet made, are likely to offset other
allocations previously made under Sections 4.3(e) and 4.3(f).

Section 4.4     Tax Incidents. It is intended that the Company will be treated
as a pass-through entity for tax purposes. Subject to Section 704(c) of the
Code, for U.S. federal and state income tax purposes, all items of Company
income, gain, loss, deduction, credit and any other allocations not otherwise
provided for shall be allocated among the Members in the same manner as the
corresponding item of income, gain, loss or deduction was allocated pursuant to
the preceding Sections of this ARTICLE IV.

8

--------------------------------------------------------------------------------




Section 4.5     Section 704(c) Allocations. In accordance with Section 704(c) of
the Code and the Treasury Regulations thereunder, income, gain, loss and
deduction with respect to any property contributed to the capital of the
Company, or any property owned by the Company at the time of any revaluation of
the Company’s assets pursuant to Section 3.2(b), shall, solely for tax purposes,
be allocated among the Members so as to take account of any variation between
the adjusted tax basis of such property to the Company for federal income tax
purposes and its fair market value at the time of contribution or revaluation.
Any elections or decisions relating to such allocations shall be made by the
Board of Managers in a manner that reasonably reflects the purpose and intention
of this Agreement. Allocations pursuant to this Section 4.5 are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of Net
Income, Net Losses or other items or distributions pursuant to any provision of
this Agreement.

ARTICLE V

DISTRIBUTIONS

 

Section 5.1

Distributions.

(a)       In General. Subject to Section 5.1(b), Section 6.1(f) and ARTICLE X,
Distributable Cash shall be distributed at such times and in such amounts as the
Board of Managers deems appropriate to all Members in proportion to their
respective Percentage Interests. It is the intent and desire of the Members that
the Company distribute Distributable Cash as and when available.

(b)       Tax Distributions. Notwithstanding Section 5.1(a) above, as soon as
reasonably practicable after the end of each calendar quarter, the Board of
Managers shall determine the Tax Allowance Amount for every Member in respect of
such quarter based on each Member’s respective Percentage Interests. Upon such
determination, the Company shall distribute each Member’s Tax Allowance Amount
to such Member provided that such distribution is not prohibited by applicable
law or any agreement to which the Company is then a party or is otherwise bound.
All such distributions shall have priority over any distributions pursuant to
Section 5.1(a) above. Amounts distributed pursuant to this Section 5.1(b) shall
be treated as distributions of Distributable Cash for all purposes of this
Agreement and shall be offset against and reduce subsequent distributions of
Distributable Cash made pursuant to Section 5.1(a).

Section 5.2     Form of Distribution. A Member, regardless of the nature of the
Member’s Capital Contribution, has no right to demand and receive any
distribution from the Company in any form other than money. No Member may be
compelled to accept from the Company a disproportionate distribution of any
asset in kind without such Member’s consent.

 

 

Section 5.3

Withholding Taxes.

(a)       Authority to Withhold; Treatment of Withheld Tax. Notwithstanding any
other provision of this Agreement, each Member hereby authorizes the Company to
withhold and to pay over, or otherwise pay, any withholding or other taxes
payable by the Company or any of its Affiliates (pursuant to the Code or any
provision of United States federal, state or local

9

--------------------------------------------------------------------------------




or non-U.S. tax law) with respect to such Member or as a result of such Member’s
participation in the Company. If and to the extent that the Company shall be
required to withhold or pay any such withholding or other taxes, such Member
shall be deemed for all purposes of this Agreement to have received a payment
from the Company as of the time such withholding or other tax is required to be
paid, which payment shall be deemed to be a distribution of Distributable Cash
pursuant to the relevant clause of Section 5.1 with respect to such Member’s
Membership Interest to the extent that such Member (or any successor to such
Member’s Membership Interest) would have received a distribution but for such
withholding. To the extent that the aggregate of such payments to a Member for
any period exceeds the distributions that such Member would have received for
such period but for such withholding, the Board of Managers shall notify such
Member as to the amount of such excess and such Member shall make a prompt
payment to the Company of such amount by wire transfer. Any withholdings by the
Company referred to in this Section 5.3(a) shall be made at the maximum
applicable statutory rate under the applicable tax law unless the Board of
Managers shall have received an opinion of counsel or other evidence,
satisfactory to the Board of Managers, to the effect that a lower rate is
applicable, or that no withholding is applicable.

(b)       Withholding from Distributions of Property. If the Company makes a
distribution in kind and such distribution is subject to withholding or other
taxes payable by the Company on behalf of any Member, such Member shall make a
prompt payment to the Company of the amount required to be withheld.

(c)       Withholding from Distributions to the Company. In the event that the
Company receives a distribution from or in respect of which tax has been
withheld, the Company shall be deemed to have received cash in an amount equal
to the amount of such withheld tax, and each Member shall be deemed to have
received as a distribution of Distributable Cash pursuant to the relevant clause
of Section 5.1 the portion of such amount that is attributable to such Member’s
Membership Interest as equitably determined by the Board of Managers.

(d)       Indemnification. The Company shall, to the fullest extent permitted by
applicable law, indemnify and hold harmless each Person who is or who is deemed
to be the responsible withholding agent for United States federal, state or
local or non-U.S. income tax purposes against all claims, liabilities and
expenses of whatever nature (other than any claims, liabilities and expenses in
the nature of penalties and accrued interest thereon that result from such
Person’s gross negligence, willful misconduct or bad faith) relating to such
Person’s obligation to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the Company or as a result of such
Member’s participation in the Company.

ARTICLE VI

OPERATIONS AND MANAGEMENT

 

Section 6.1

Exclusive Authority to Manage.

(a)       Except as provided in the Act or as expressly provided herein, the
Board of Managers shall have the exclusive power and authority over the conduct
of the Company’s business, operations and affairs. The Board of Managers is
hereby authorized and empowered,

10

--------------------------------------------------------------------------------




on behalf and in the name of the Company (i) to carry out the purposes of the
Company and (ii) to perform all acts, and to enter into (or cause officers of
the Company to enter into) and to perform all contracts and other undertakings,
which the Board of Managers may in its sole discretion deem necessary or
advisable, or which are incidental, to carry out the purposes of the Company and
which are not in contravention of this Agreement. Any action taken by the Board
of Managers shall constitute the act of and serve to bind the Company and each
Member thereof. The Board of Managers shall be the sole Person with the power to
bind the Company, except to the extent that such power and authority is
expressly delegated to any other Person by the Board of Managers, including, but
not limited to, officers of the Company appointed by the Board of Managers
(“Officers”). No delegation of power and authority by the Board of Managers
shall cause the Board of Managers to cease to be the Board of Managers of the
Company.

(b)       A Manager may resign at any time by giving at least 30 days’ Notice to
the Members and the Company. Subject to Section 6.1(d), the resignation of a
Manager shall take effect upon the expiration of such 30-day notice period or
such later time as shall be specified in such Notice and the acceptance of such
resignation shall not be necessary to make it effective. If the Manager is also
a Member, her, his or its resignation shall not, by itself, affect her, his or
its rights as a Member and shall not constitute withdrawal as a Member.

(c)       Subject to Section 6.1(d), a Manager may be removed at any time, with
or without cause, only by the Member that appointed such Manager. Any removal
pursuant to this Section 6.1(c) shall be made by giving written Notice to the
Company and the Manager. If the Manager is also a Member, his, her or its
removal shall not, by itself, affect his, her or its rights as a Member and
shall not constitute its withdrawal as a Member.

(d)       Notwithstanding anything contained in this Section 6.1 to the
contrary, a Manager may not be removed nor will its resignation become effective
until a successor Manager has been appointed pursuant to this Section 6.1(d). A
vacancy occurring for any reason in the position of a Manager shall be filled by
the designation of a new Manager by the Member entitled to appoint and remove
such vacating Manager under this Agreement.

(e)       Except as permitted by the Board of Managers, no Member shall have any
right or authority to take any action on behalf of the Company with respect to
third parties.

(f)        Notwithstanding any other provision in this Agreement to the
contrary, the following actions require the unanimous approval of the Board of
Managers:

 

(i)

the sale, lease, transfer, exchange or other disposition (or the agreement to do
any of the foregoing at any future time) of all or substantially all of the
Company’s assets in any single transaction or series of related transactions;

 

(ii)

subject to ARTICLE IX and the Buy-Sell Agreement, any Transfer of Membership
Interests;

 

(iii)

the issuance of any additional Membership Interests or the execution of any
agreement, the granting of any security or any

 

11

--------------------------------------------------------------------------------




other right or the making of any offer with respect to the issuance of
additional Membership Interests;

 

(iv)

any merger, consolidation or other business combination involving the Company or
any similar transaction;

 

(v)

subject to Section 11.10, any amendment, modification or alteration of this
Agreement or the Company’s Certificate of Formation;

 

(vi)

the entering into any material contract or agreement with a Member, any
Affiliate of a Member, any Related Party, or an Affiliate of a Related Party,
other than as contemplated by the Capital Contribution Agreement or this
Agreement (for purposes of this subsection (vi), a material contract or
agreement shall mean any single agreement calling for the payment or receipt of
an amount in excess of $20,000 or series of transactions totaling in excess of
$40,000);

 

(vii)

the encumbering any part of the Company’s rights licensed pursuant to the
License Agreement;

 

(viii)

subject to ARTICLE X, the commencement by the Company of any winding up,
liquidation or dissolution of the Company or similar proceeding;

 

(ix)

the commencement by the Company of any voluntary bankruptcy of the Company or
similar proceeding;

 

(x)

the acquisition of, or the entering into of any agreement to acquire, the
securities of any Person, or the making of any other investment in any Person,
except as contemplated by the Buy-Sell Agreement;

 

(xi)

the direct or indirect making of loans or advances to, or the

giving of security for or the guaranteeing of the debts secured or guaranteed in
excess of $10,000 each, or any Member or any Affiliate of any Member;

 

(xii)

the entering into by the Company of any partnership, union of interests, joint
venture or other arrangement for the sharing of profits of the Company with any
other Person, except as contemplated hereby and by the Capital Contribution
Agreement;

 

(xiii)

the initiation, termination, prosecution or settlement of any significant
litigation involving the Company;

 

(xiv)

any material change in the Company’s Business;

 

12

--------------------------------------------------------------------------------




 

(xv)

any material change to the Budget, subject to the provisions of Section 6.4(d)
of this Agreement (for purposes of this subsection (xv), material shall mean any
change in the Budget of fifteen percent (15%) or greater of the total budgeted
amount related to each Fiscal Year);

 

(xvi)

the acquisition, by purchase, redemption or otherwise, of any Membership
Interests, except as provided in Section 10.3 and pursuant to the Buy-Sell
Agreement; or

 

(xvii)

any material change in the Company’s accounting practices.

 

Section 6.2

Indemnification and Liability.

(a)       The Managers and Officers shall not be liable to the Company or the
Members (i) for mistakes of judgment or for any act or omission suffered or
taken by them, or for losses due to any such mistakes, action or inaction,
except to the extent that the mistake, action, or inaction was caused by the
willful misconduct, bad faith or gross negligence of the Managers or (ii) for
the willful misfeasance, negligence, bad faith or other conduct of any
independent contractor of the Company selected by the Board of Managers,
provided that such independent contractor (including any who may be a Member)
was selected, engaged or retained and continued in good faith.

(b)       To the maximum extent permitted by applicable law, and except as
provided in Section 6.2(a) hereof, the Managers and the Officers shall not be
liable for and the Company shall indemnify the Managers and the Officers
against, and agrees to hold the Managers and the Officers harmless from, all
liabilities and claims (including reasonable attorneys’ fees and expenses in
defending against such liabilities and claims) against the Managers or the
Officers, arising from the Managers’ and Officers’ performance of their
respective duties in conformance with the terms of this Agreement.

(c)       The Managers and the Officers may consult with legal counsel or
accountants selected by them, and any action or omission suffered or taken in
good faith in reliance and accordance with the written opinion or advice of any
such counsel or accountants (provided such have been selected with reasonable
care) shall be full protection and justification with respect to the action or
omission so suffered or taken.

(d)       In the event that any Member shall, notwithstanding the provisions of
Section 18-303 of the Act to the contrary (and solely as a result of the
inapplicability, or deemed inapplicability of such provision of the Act), become
liable under a judgment, decree or order of a court, or in any other manner, for
a debt, obligation or liability of the Company, then the Company shall indemnify
such Member and hold such Member harmless from and against any such liability of
such Member (together with reasonable attorneys’ fees and expenses in defending
against any claimant seeking to impose any such liability) to the extent that it
related to or arose out of any action taken or any transaction effected by the
Board of Managers under this Agreement or any action which the Board of Managers
failed to take or any transaction

13

--------------------------------------------------------------------------------




which the Board of Managers failed to effect and which the Board of Managers was
obligated to take or effect under this Agreement.

(a)       Neither any other Member nor the Managers or Officers shall be
personally liable for the return of all or any part of a Member’s Capital
Contribution or payment of any amounts allocated to it or credited to its
Capital Account, which return or payment shall be made solely from, and to the
extent of, the Company’s assets pursuant to the terms of this Agreement.

 

Section 6.3

Transactions with Affiliates.

(a)       Subject to Sections 6.1(f), 6.2 and 6.5, nothing in this Agreement
shall preclude any transactions between the Company and any Member or an
Affiliate of any Member acting for its own account, provided that any services
performed or products provided by the Members or any such Affiliate are services
and/or products that the Board of Managers reasonably believes, at the time of
requesting such services, to be in the best interests of the Company and to be
on terms that might be obtained in an arms’-length transaction between
unaffiliated parties. Without limiting the generality of the foregoing, the
Members each expressly adopt and approve that certain Management Services
Agreement of even date herewith (the “Management Services Agreement”) between
the Company and Brand Builders International, LLC in the form attached as
Exhibit F hereto, pursuant to which Harezi and certain Affiliates of Harezi will
provide management and marketing services to the Company.

(b)       Each Manager and Officer shall be entitled to be reimbursed for all
reasonable out-of-pocket expenses, disbursements and advancements it, she or he
pays or incurs in connection with the Business of the Company; provided,
however, that reimbursement of anticipated expenditures in an aggregate amount
of more than $5,000 must be approved in advance by the Board of Managers.

 

Section 6.4

Officers.

(a)       Appointment of Officers. The Board of Managers may appoint Officers at
any time. The initial President of the Company shall be follows: Ilonka Harezi
as President, David Pollock as Vice President, and Felipe Barrios as Treasurer
and Secretary. The Board of Managers may appoint additional Officers of the
Company, including one or more vice-presidents, a secretary and a chief
financial officer. The Officers shall perform such duties as shall be determined
from time to time by the Board of Managers.

 

(b)

Removal, Resignation and Filling of Vacancy of Officers.

 

(i)

Subject to the rights, if any, of an officer under a contract of employment or
consultancy, any officer may be removed, either with or without cause, by the
Board of Managers at any time.

 

(ii)

Any officer may resign at any time by giving written notice to the Company. Any
resignation shall take effect at the date of the receipt of that notice or at
any later time specified in that notice and, unless otherwise specified in that
notice, the acceptance of the

 

14

--------------------------------------------------------------------------------




resignation shall not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the officer is a party.

 

(iii)

A vacancy in any office because of death, resignation, removal, disqualification
or any other cause shall be filled in the manner prescribed in this Agreement
for regular appointments to that office.

(c)       Salaries of Officers. The salaries and benefits of all Officers and
agents of the Company shall be fixed by the Board of Managers.

(d)       Budget. A copy of the Budget for the Company’s initial year of
operations is attached as Exhibit D hereto. On or before August 1st of each
year, the Officer of the Company in charge of financial matters shall prepare
and deliver to the Board of Managers for its consideration a Budget of the
anticipated and planned revenues and expenses of the Company for the next
succeeding fiscal year. The Board of Managers shall consider and vote upon such
Budget and following approval by the unanimous vote of the Board of Managers,
such Budget shall be effective for such fiscal year, subject to revision by the
unanimous vote of the Board of Managers; provided, however, that no member of
the Board of Managers may unreasonably vote against or withhold its vote for a
revision of the Budget. In the event that the Board of Managers is unable to
reach agreement on a Budget for a succeeding fiscal year, the Budget in effect
shall continue with respect to expenditures subject to adjustment up or down in
proportion to changes in the Company’s net revenues calculated on a quarterly
basis.

(e)       Signing Authority of Officers. Subject to restrictions in this
Agreement, including, for the avoidance of doubt, the restrictions in this
Section 6.4(d), and any restrictions imposed by the Board of Managers, any
Officer, acting alone is authorized (i) to endorse checks, drafts, and other
evidences of indebtedness made payable to the order of the Company, but only for
the purpose of deposit into the Company’s accounts, and (ii) except as set forth
below, to sign contracts and obligations on behalf of the Company and to sign
all checks, drafts and other evidences of indebtedness. Notwithstanding the
preceding sentence, all checks, drafts and other instruments obligating the
Company to pay money in an amount of $50,000 or more must be signed on behalf of
the Company by any one Officer and the President (or any other individual
designated by the Board of Managers) acting together.

Section 6.5     Other Activities. Any Member may engage in or possess an
interest in other business ventures of any nature or description, independently
or with others, whether presently existing or hereafter created, and neither the
Company nor any other Member shall have any rights in or to such independent
ventures or the income or profits derived therefrom.

15

--------------------------------------------------------------------------------




ARTICLE VII

THE BOARD OF MANAGERS

 

Section 7.1

Function of the Board of Managers.

(a)       Generally. The Board of Managers, composed of all the Managers then in
office, is hereby established to manage the Business of the Company.

(b)       Membership. The initial Managers forming the Board of Managers are as
set forth in Section 1.2. Managers shall be appointed or removed in accordance
with the provisions of Section 6.1. The number of Managers forming the Board of
Managers may be increased or decreased with the consent of all of the Members.
The initial Board of Managers shall consist of four (4) members.

 

(c)

Meetings and Approval Requirements.

 

(i)

Regular Meetings; Proxies. The Board of Managers shall hold meetings at such
times and places as are established by action of the Board of Managers or by the
written consent of each Manager; provided, however, that in no event shall the
regular meetings of the Board of Managers be held any less frequently than
quarterly. The Board of Managers may adopt appropriate rules and regulations
concerning the frequency and conduct of its meetings. Any member of the Board of
Managers may delegate any or all of his or her authority as a Manager to any
Person, or may appoint any Person as such Manager’s proxy with respect to any
matter or matters to be considered or action to be taken by the Board of
Managers, by giving written Notice to the Company and the other Managers,
provided that the Members have approved such delegation or appointment in
writing. Such approval may be revoked by the Members at any time by giving
written Notice to the Managers, provided that any such revocation shall not
affect the validity of any action taken by such delegate or proxy prior to such
revocation.

 

(ii)

Special Meetings. A special meeting of the Board of Managers shall be held at
the written request of any Manager.

 

(iii)

Telephonic; Webcast Meetings. Any meeting of the Board of Managers may be held
by conference telephone call, webcast or through similar communications
equipment by means of which all Persons participating in the meeting can
communicate with each other. Participation in a telephonic or webcast meeting
held pursuant to this Section shall constitute presence in person at such
meeting.

 

(iv)

Notices. Notices of regular meetings of the Board of Managers are not required.
Notices of special meetings of the Board of Managers

 

16

--------------------------------------------------------------------------------




shall state the date and hour of the meeting and the purpose or purposes for
which the meeting is called. Special meetings shall be held at the office of the
Company, or at such other place as shall be agreed to by the Board of Managers.
The notice of a special meeting shall be given in writing not less than ten (10)
nor more than twenty (20) days before the date of the meeting by the Manager
requesting such meeting to each other Manager. A Manager may waive in writing
the requirements for notice before, at or after a special meeting, and
attendance at such a meeting without objection by a Manager shall be deemed a
waiver of such notice requirements.

 

(v)

Quorum. At each meeting of the Board of Managers, the presence in person or by
telephone or webcast, as appropriate, of a majority of Managers then in office
(unless such Managers are present solely to object to the meeting), which must
include at least two Harezi Appointed Managers and the Hydron Appointed Manager
shall be necessary to constitute a quorum for the transaction of business;
provided, however, that if at any meeting of the Board of Managers there should
be less than a quorum present, a majority of those present may adjourn the
meeting from time to time until a quorum shall have been obtained; and provided,
further, however, that the presence of the Hydron Appointed Manager shall not be
necessary to constitute a quorum if (1) the Hydron Appointed Manager
affirmatively waives the requirement that it attend such meeting for quorum
purposes, (2) after receipt of notice of the proposed meeting as provided in
Section 7.1(c)(iv), the Hydron Appointed Manager fails to notify the Person
calling the meeting of the Board of Managers of the anticipated absence of the
Hydron Appointed Member or (3) ) after receipt of notice of the proposed meeting
as provided in Section 7.1(c)(iv), the Hydron Appointed Manager fails to provide
one or more alternative date to the person calling the meeting of the Board of
Managers, or is absent from a meeting of the Board of Manager called on an
alternative date selected by the Hydron Appointed Manager, which alternative
date must be a Business Day not more than ten (10) days before or after the date
on which the meeting was originally scheduled to occur.

 

(vi)

Approval Requirements. Except for the decisions provided in Section 6.1(f)
hereof, the Managers shall act only as a Board of Managers and the individual
Managers shall have no power as such. Each Manager shall have one vote on all
matters which may come before the Board of Managers for decision. Subject to
Section 6.1(f) (or any other provision of this Agreement which expressly
provides for a greater vote or which delegates any matter to the Members),
actions by the Board of Managers shall require the affirmative vote of a
majority of Managers present in person or

 

17

--------------------------------------------------------------------------------




by telephone, as appropriate, and voting at a duly held meeting of the Board of
Managers at which a quorum shall be present and acting throughout; provided,
however, that with respect to any action relating to any Affiliate or Related
Party, a majority vote means a majority of those members of the Board of
Managers excluding Affiliates or Related Parties who are members of the Board of
Managers.

 

(vii)

Written Consents. Any action required or permitted to be taken at a meeting of
the Board of Managers may be taken without a meeting if the entire Board of
Managers unanimously consents thereto in writing. Such consents shall be filed
with the minutes of the proceedings of the Board of Managers.

ARTICLE VIII

ACCOUNTING AND RECORDS; TAX MATTERS

Section 8.1     Books and Records. The Board of Managers shall cause to be
maintained at the Company’s principal place of business:

(a)       books of account of the Company, which shall be maintained in
accordance with generally accepted accounting principles in the United States of
America consistently applied; and

(b)       all other records necessary, convenient, or incidental to the Business
of the Company as provided for herein.

For U.S. federal income tax purposes, the books of account of the Company shall
be maintained on the method of accounting designated by the Board of Managers.

Section 8.2     Reports; Tax Returns. The Board of Managers shall prepare and
maintain books and accounts of the Company as of the end of each Fiscal Year and
each fiscal quarter and otherwise in a form suitable for use in connection with
the preparation of the Financial Statements (as defined in Section 8.6). The
Board of Managers shall prepare or cause to be prepared all income and other tax
returns of the Company and shall cause the same to be filed in a timely manner
(including extensions). In addition, the Board of Managers shall be entitled to
take any other action on behalf of the Company required to cause the Company to
be in compliance with any applicable governmental regulations. Not later than 90
days after the end of each Fiscal Year, the Board of Managers shall deliver or
cause to be delivered to each Member a copy of the Company tax returns and
Schedule K-1 for the Company with respect to such Fiscal Year, together with
such information with respect to the Company as shall be necessary for the
preparation by such Member of its U.S. federal and state income or other tax and
information returns. The Board of Managers shall also furnish the Members with
such periodic reports concerning the Business and activities of the Company as
it considers necessary to advise all Members properly with respect to their
investment in the Company, including, in the case of Hydron, such information as
may be necessary to comply with its requirements under

18

--------------------------------------------------------------------------------




the Securities Act (the “Securities Act”) and the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

Section 8.3     Inspection of Company Records. Each Member shall have the right,
at all reasonable times during usual business hours, to audit, examine and make
copies of, or extracts from, the books of account and other financial records of
the Company at its principal place of business. Such right may be exercised
through any agent or employee of a Member designated by such Member or by an
independent certified public accountant designated by such Member. Each Member
shall bear all expenses incurred in any examination made for such Member’s
account and shall keep all information obtained during such inspection
confidential. In the exercise of their rights under this Section, the Members
agree that they shall not cause any unreasonable interference with or disruption
of the Company’s Business. Without limiting the generality of the foregoing,
Hydron, its independent outside audit firm, its legal counsel and such other
parties as it may reasonably require shall be permitted access to the books and
records of the Company and its personnel to the extent necessary or useful to
facilitate compliance with Hydron’s obligations under the Securities Act and the
Exchange Act provided that such access is during ordinary business hours and at
the Company’s offices.

Section 8.4     U.S. Federal Tax Elections. In the sole discretion of the Board
of Managers, the Company may make any and all elections provided for under the
Code or applicable tax law of any state, local or non-United States
jurisdiction, including the election provided for in Section 754 of the Code to
adjust the basis of the Company’s property and the election provided for in
Section 709 of the Code to amortize organization expenses. Each Member, by its
execution of this Agreement as a deed, hereby grants the Board of Managers an
irrevocable power of attorney to make any U.S. Federal, state or local income
tax election as may be required or appropriate to cause the Company to be
classified as a “partnership” for U.S. Federal, state or local income tax
purposes, or to maintain such classification, and no Member shall make any
election to the contrary. Notwithstanding the foregoing, the Board of Managers
shall cause the Company to make an election under Sections 754 and 709 of the
Code in the Company’s tax returns for its first Fiscal Year.

Section 8.5     U.S. Federal Tax Matters Partner. The Tax Matters Member shall
be the “tax matters partner” of the Company within the meaning of Section
6231(a)(7) of the Code and shall act in a similar capacity under any applicable
non-U.S., state or local tax law. In its capacity as tax matters partner, the
Tax Matters Member shall have all the authority and powers afforded to a tax
matters partner pursuant to Section 6231 of the Code. All reasonable expenses
incurred by the Tax Matters Member while acting in the capacity of tax matters
partner shall be paid or reimbursed by the Company.

 

Section 8.6

Financial Statements; Budget.

(a)       Within ninety (90) days after the end of each Fiscal Year, the Company
shall, at its expense, cause to be delivered to any Person who was a Member at
any time during the preceding Fiscal Year financial statements audited by an
independent public accounting firm registered with the Public Accounting
Standards Oversight Board, and within 45 days after each fiscal quarter,
quarterly financial statements, in each case prepared in accordance with
generally accepted accounting principles consistently applied (collectively, the
“Financial Statements”)

19

--------------------------------------------------------------------------------




The Financial Statements shall include a statement of cash flows for such
period, a profit and loss statement for such period and a balance sheet of the
Company as of the end of such period. The audited Financial Statements shall
include notes and shall be accompanied by a report of the Company’s independent
public account firm.

(b)       Company shall provide a copy of the Budget referred to in Section
6.4(d) to the Members within 20 days after approval by the Board of Managers, as
well as any revisions or reconciliations of the Budget as may be prepared from
time to time as approved or required by the Board of Managers.

Section 8.7     Non-Confidential Transaction. Notwithstanding anything provided
herein or in any other document, agreement or understanding relating to the
transactions contemplated by this Agreement, the Company and the Members hereby
agree and acknowledge that the Company and the Members (and each of their
employees, representatives or other agents to the extent, but only to the
extent, necessary to implement the purposes of this Agreement) are authorized to
disclose to any and all Persons, beginning immediately upon commencement of
their discussions regarding the transactions contemplated by this Agreement and
without limitation of any kind, the tax treatment and tax structure of such
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company or the Members (or any employee,
representative, or other agent of such party) relating to such tax treatment and
tax structure. For purposes of this authorization, the “tax treatment” of a
transaction means the purported or claimed U.S. federal or state income tax
treatment of the transaction, and the “tax structure” of a transaction means any
fact that may be relevant to understanding the purported or claimed U.S. federal
or state income tax treatment of the transaction. None of the Company or any
Member provides U.S. tax advice, and each of the Company and the Members should
consult its own advisors regarding its participation in the transactions
contemplated by this Agreement.

Section 8.8     Confidentiality; Non-Use of Non-Public Information. The parties
acknowledge that for so long as Hydron is a Member and remains a reporting
company under the Securities Act or the Exchange Act, information regarding the
Business and financial results and position of the Company shall be kept
confidential and no Person shall buy or sell any security or otherwise use any
information not disclosed generally to the public for any purpose except in
compliance with the requirements of applicable securities and other laws.

Section 8.9     Additional Information. For the purposes of this ARTICLE VIII,
the expenses related to any additional information, audits, certifications or
similar documentation that may be required as a result of Hydron’s publicly
traded status (“Additional Information”) shall be deducted from distributions
(other than a distribution solely of the Tax Allowance Amount) made to Hydron by
the Company, if any. If no distributions are made, or if the distributions are
insufficient to cover the expenses of the Additional Information, the Company
shall be responsible to pay for such expenses and such expenses shall accrue and
be deducted from any future distributions made to Hydron by the Company.

20

--------------------------------------------------------------------------------




ARTICLE IX

TRANSFERS

 

Section 9.1

Transfers.

(a)       Except as provided in this Agreement and pursuant to the Buy-Sell
Agreement, a copy of which is attached as Exhibit E to this Agreement, a Member
may not Transfer any part of its Membership Interest in the Company without the
prior written consent of all of the Members, which consent may be withheld by
any Member in its sole discretion; provided, however, that the restrictions
contained in this ARTICLE IX will continue to be applicable to the Membership
Interests after any such Transfer and before any such Transfer is effected and
that the transferees of such Membership Interests shall agree in writing to be
bound by all the provisions of this Agreement and shall execute and deliver to
the Company a counterpart of this Agreement. Any purported Transfer of any
Membership Interest in contravention of this ARTICLE IX or the Buy-Sell
Agreement shall be null and void and of no force or effect whatsoever.

(b)       Notwithstanding the foregoing, any Transfer or purported Transfer of
any Membership Interest, whether to another Member or to a third party, shall be
of no effect, and such transferee shall not become a Member, if, in the sole
determination of the Board of Managers, the Transfer would adversely affect the
tax or regulatory status of the Company or its Members or if the Company would
or may, in the sole determination of the Board of Managers, have in the
aggregate more than one hundred (100) members. For purposes of determining the
number of members under this Section 9.1(b), a person (the “beneficial owner”)
indirectly owning an interest in the Company through a partnership, grantor
trust or S corporation (as such terms are used in the Code) (the “flow-through
entity”) shall be considered a member, but only if (i) substantially all of the
value of the beneficial owner’s interest in the flow-through entity is
attributable to the flow-through entity’s interest (direct or indirect) in the
Company and (ii) in the sole discretion of the Board of Managers, a principal
purpose of the use of the tiered arrangement is to permit the Company to satisfy
the 100-member limitation. The Board of Managers may require the provision of a
certificate as to the legal nature and composition of a proposed transferee of
an interest of a Member and from any Member as to its legal nature and
composition and shall be entitled to rely on any such certificate in making such
determination as aforesaid.

Section 9.2     Transfer Documentation. Subject to Section 9.1, the Board of
Managers shall admit a transferee of a Member’s Membership Interest to the
Company only if such transferee (A) has agreed in writing to be bound by the
terms of this Agreement by becoming a party hereto, (B) has delivered such
additional documentation as the Board of Managers shall reasonably require to so
admit such transferee to the Company, and (C) any amendments to this Agreement
or the Certificate of Formation as the Board of Managers shall reasonably deem
necessary shall have been made. Notwithstanding anything contained herein to the
contrary, both the Company and the Board of Managers shall be entitled to treat
the transferor of a Membership Interest as the absolute owner thereof in all
respects, and shall incur no liability for distributions of cash or other
property made in good faith to it, until such time as a written assignment or
other evidence of the consummation of a Transfer that conforms to the
requirements of this ARTICLE IX and is reasonably satisfactory to the Board of
Managers has

21

--------------------------------------------------------------------------------




been received by the Company. The effective date of any Transfer permitted under
this Agreement and the Buy-Sell Agreement shall be the close of business on the
day of receipt of all required documentation with respect to such Transfer by
the Company.

ARTICLE X

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 10.1   Limitations. The Company may be dissolved, liquidated and
terminated pursuant to and only pursuant to the provisions of this ARTICLE X,
and the parties hereto do hereby irrevocably waive any and all other rights they
may have to cause a dissolution of the Company or a sale or partition of any or
all of the Company’s assets except as expressly provided in the Contribution
Agreement and the License Agreement.

Section 10.2   Exclusive Causes. The Company shall be dissolved, and liquidated
pursuant to Section 10.4, upon the earliest to occur of (it being understood
that the following events are the only events that can cause the dissolution and
liquidation of the Company):

(a)       the written election by all Members to so dissolve, liquidate and
terminate the Company;

(b)       the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act;

(c)       the written election of Hydron to dissolve, liquidate and terminate
the Company upon any breach by Harezi of any material covenants and agreements
contained in this Agreement or any of the Related Agreements to which it is a
party that is not cured prior to the expiration of the applicable periods; or

(d)       the written election of Harezi to dissolve, liquidate and terminate
the Company upon any breach by Hydron of any material covenants and agreements
contained in this Agreement or any of the Related Agreements to which it is a
party that is not cured prior to the expiration of the applicable periods.

Each Member hereby covenants and agrees that upon the occurrence of any of the
events described in this Section 10.2, it shall promptly take all appropriate
action to cause the Company to be dissolved and liquidated in accordance with
the provisions of this ARTICLE X.

Section 10.3   Liquidation. In all cases of dissolution of the Company, the
Business of the Company shall be continued to the extent necessary to allow an
orderly winding up of its affairs, including the liquidation of the assets of
the Company pursuant to the provisions of this Section, as promptly as
practicable thereafter, and each of the following shall be accomplished:

(a)       The Board of Managers shall cause to be prepared a statement setting
forth the assets and liabilities of the Company as of the date of dissolution, a
copy of which statement shall be furnished to all of the Members.

22

--------------------------------------------------------------------------------




(b)       The property of the Company shall be liquidated or distributed in kind
by the Board of Managers as promptly as possible, but in an orderly,
businesslike and commercially reasonable manner. The Board of Managers may, in
the exercise of its business judgment and if commercially reasonable, determine
(i) to sell all or any portion of the property of the Company to a Member,
provided that the purchase price is not less than the fair market value of such
property, or to any other Person or (ii) not to sell all or any portion of the
property of the Company, in which event such property and assets shall be
distributed in kind pursuant to Section 10.3(d).

(c)       Any gain or loss realized by the Company upon the sale of its property
shall be deemed recognized and allocated to the Members in the manner set forth
in ARTICLE IV. To the extent that an asset is to be distributed in kind, such
asset shall be deemed to have been sold at its fair market value on the date of
distribution, the gain or loss deemed realized upon such deemed sale shall be
allocated in accordance with ARTICLE IV and the amount of the distribution shall
be considered to be such fair market value of the asset.

(d)       The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

(i)

To the payment of the debts and liabilities of the Company and the expenses of
liquidation or distribution;

 

(ii)

To the setting up of any reserves which the Board of Managers shall determine to
be reasonably necessary for contingent, unliquidated or unforeseen liabilities
or obligations of the Company or the Members arising out of or in connection
with the Company. Such reserves may, in the discretion of the Board of Managers,
be held by the Board of Managers or paid over to a bank or trust company
selected by it, in either case to be held by the Board of Managers or such bank
or trust company as escrow holder or liquidating trustee for the purposes of
disbursing such reserves to satisfy the liabilities and obligations described
above. Such reserves shall be held for such period as the Board of Managers
shall deem advisable, and upon the expiration of such period, any remaining
balance shall be distributed as provided in clause (iii) of this subsection; and

 

(iii)

The balance, if any, to the Members, having positive Capital Account balances
(after all adjustments thereto otherwise required hereunder) proportionately to
their respective positive Capital Account balances (as so adjusted); provided,
that, unless otherwise agreed to by the Members, any asset to be distributed in
kind shall be distributed to the Members in proportion to their positive Capital
Account balances as set forth in this Section 10.3(d)(iii).

Section 10.4   Continuation of the Company. Notwithstanding anything to the
contrary contained herein, the death, retirement, resignation, expulsion,
bankruptcy, dissolution

23

--------------------------------------------------------------------------------




or removal of a Member shall not cause the dissolution of the Company, and the
Members are expressly authorized to continue the Business of the Company in such
event, without any further action on the part of the Members.

ARTICLE X

MISCELLANEOUS

Section 11.1   Binding Effect. Except as otherwise provided in this Agreement,
every covenant, term and provision of this Agreement shall be binding upon and
inure to the benefit of the Members and their respective heirs, legatees, legal
representatives, successors, transferees and permitted assigns.

Section 11.2   Notices. Any and all notices, demands, consents, approvals,
requests or other communications which any Member may desire or be required to
give hereunder (collectively, “Notices”) shall be by personal delivery,
facsimile, by overnight courier or by prepaid certified mail to the Members at
their addresses referred to in Exhibit A or such other address as a Member may
from time to time designate to the others. Any Member may designate another
address or change its address for Notices hereunder by a Notice given pursuant
to this Section. A Notice sent in compliance with the provisions of this Section
shall be deemed delivered when actually received by the party to whom sent.
Rejection or other refusal to accept or the inability to deliver because of a
changed address or addressee of which no Notice was given as provided in this
Section shall be deemed to be receipt of the Notice sent.

Section 11.3   Entire Agreement. This Agreement (and the documents referred to
herein) constitutes the entire agreement between the parties hereto pertaining
to the subject matter hereof, and fully supersedes any and all prior agreements
or understandings between the parties hereto pertaining to the subject matter
hereof.

Section 11.4   Section Headings. The section headings used in this Agreement are
intended solely for convenience of reference and shall not in any manner
amplify, limit, modify or otherwise be used in the interpretation of any of the
provisions hereof.

Section 11.5   Counterparts. This Agreement may be executed in several
counterparts and all such executed counterparts shall constitute a single
agreement, binding on all of the parties hereto, their successors and their
assigns, notwithstanding that all of the parties hereto are not signatories to
the original or to the same counterpart. Each counterpart signature page so
executed may be attached to a master counterpart of this Agreement to be kept by
the Board of Managers at the principal office of the Company and such master
counterpart as well as any and all other counterparts executed by any of the
parties hereto shall constitute a single agreement. Any party may execute this
Agreement by facsimile or portable document format (.pdf) signature and the
other party(ies) shall be entitled to rely on such facsimile or .pdf signature
as evidence that such party has duly executed this Agreement. Any party
executing this Agreement by facsimile or .pdf signature shall immediately
forward to the other party(ies) an original signature page by overnight mail,
but the failure of such delivery shall not invalidate the validity of the
facsimile or .pdf signature.

24

--------------------------------------------------------------------------------




Section 11.6   Gender. Wherever the context requires, any noun or pronoun used
herein may be deemed to mean the corresponding masculine, feminine or neuter in
form thereof and the singular form of any nouns and pronouns herein may be
deemed to mean the corresponding plural and vice versa as the case may require.

Section 11.7   Agency. Except as provided herein, nothing herein contained shall
be construed to constitute any Member hereof the agent of any other Member
hereof or to limit in any manner the Members in the carrying on of their own
respective businesses or activities. Any Member may engage in and/or possess any
interest in other business ventures of every nature and description,
independently or with others, whether existing as of the date hereof or
hereafter coming into existence; and neither the Company nor any Member hereof
shall have any rights in or to any such independent ventures or the income or
profits derived there from.

Section 11.8   Further Assurances. The parties will execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purposes of this Agreement.

Section 11.9   Severability. In case any one or more of the provisions contained
in this Agreement shall be invalid or unenforceable in any jurisdiction, the
validity and enforceability of all remaining provisions contained herein shall
not in any way be affected or impaired thereby, and the invalid or unenforceable
provisions shall be interpreted and applied so as to produce as near as may be
the economic result intended by the Members.

Section 11.10 Governing Law. This Agreement, including its existence, validity,
construction and operating effect, and the rights of each of the parties hereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to principles of conflict of laws. Except as to
arbitration proceedings which shall be governed by Section 11.18, the Parties
hereby agree that venue with respect to any dispute, to the extent permitted by
law, shall be Broward County, Florida.

Section 11.11 Incorporation by Reference. Every exhibit attached to this
Agreement and referred to herein is incorporated in this Agreement by reference
unless this Agreement otherwise expressly provides.

Section 11.12 Limitation on Liability. The Members shall not be bound by, or be
personally liable for, by reason of being a Member or Manager, a judgment,
decree or order of a court or in any other manner, for the expenses, liabilities
or obligations of the Company, and the liability of each Member shall be limited
solely to the amount of such Member’s Capital Contributions as provided under
ARTICLE II.

Section 11.13    Amendment, Waiver or Modification. Except for an amendment in
connection with the Transfer of any Membership Interest in accordance with the
terms of this Agreement or the admission of a new Member in accordance with the
terms of this Agreement, no amendment, waiver or modification to this Agreement
shall be effective without the prior unanimous written consent of all of the
Members.

25

--------------------------------------------------------------------------------




Section 11.14    Variation of Pronouns. All pronouns and any variations thereof
shall be deemed to refer to masculine, feminine, or neuter, singular or plural,
as the identity of the person or persons may require.

Section 11.15    Further Action. Each Member agrees to perform all further acts
and execute, acknowledge, and deliver any documents which may be reasonably
necessary, appropriate or desirable to carry out the provisions of this
Agreement.

Section 11.16    Investment Representations. The parties to this Agreement agree
as follows with respect to investment representations.

 

(a)

The undersigned Members understand:

 

(i)

That the Membership Interests evidenced by this Agreement have not been
registered under the Securities Act, the Florida Investors Protection Act, the
Delaware Securities Act or any other state securities laws (the “Securities
Laws”) because the Company is issuing these Membership Interests in reliance
upon the exemptions from the registration requirements of the Securities Acts
providing for issuance of securities not involving a public offering;

 

(ii)

That the Company has relied upon the fact that the Membership Interests are to
be held by each Member for investment; and

 

(iii)

That exemption from registration under the Securities Laws may not be available
if the Membership Interests were acquired by a Member with a view to
distribution.

(b)       Accordingly, each Member hereby confirms to the Company that the
Member is acquiring the Membership Interests for the Member’s own account, for
investment and not with a view to the resale or distribution thereof.

(c)       Before acquiring a Membership Interest, each Member has investigated
the Company and its Business, and each Member has had made available to it all
information necessary for the Member to make an informed decision to acquire the
Membership Interest. Each Member considers itself to be a person possessing
experience and sophistication as an investor adequate for the evaluation of the
merits and risks of the Member’s investment in the Membership Interest.

Section 11.17    Publicly Traded Partnership Provision. Each Member hereby
severally covenants and agrees with each of the other Members for the benefit of
all Members, that (i) it is not currently making a market in interests in the
Company and will not in the future make such a market and (ii) it will not
transfer its interest in the Company on an established securities market, a
secondary market or an over-the-counter market or the substantial equivalent
thereof within the meaning of Section 7704 of the Code and Treasury Regulations
and rulings and other pronouncements of the Internal Revenue Service or the
Department of the Treasury thereunder. Subject to ARTICLE IX, each Member
further agrees that it will not assign ay

26

--------------------------------------------------------------------------------




interest in the Company to any assignee except in compliance with ARTICLE IX,
and unless such assignee agrees to be bound by this Section 11.14 and to assign
such interest only to such Persons who agree to be similarly bound.

Section 11.18    Alternate Dispute Resolution. Any controversy, dispute,
disagreement or claim between any parties hereto arising out of or related to
any provision of this Agreement, or any alleged breach of provisions relating
thereto, shall be settled exclusively by binding arbitration, which shall be
conducted in Broward County, Florida before a single arbitrator, mutually
agreeable by all the parties thereto, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association as in effect from time
to time, except as modified by this Agreement or by the agreement of all of the
parties to this Agreement. If the Members are unable to agree on the selection
of an arbitrator, then each Member shall select one (1) arbitrator no later than
fifteen (15) days after a claim of arbitration is filed by any party with the
American Arbitration Association, Miami Office (“Filing Date”) and those two (2)
arbitrators selected by the respective Members shall mutually agree on the
selection of a third (3rd) arbitrator within thirty (30) days after the Filing
Date. If the two (2) arbitrators selected by the respective Members fail to
agree on the selection of a third (3rd) arbitrator within such period of time,
then any party may petition the director or other appointed representative of
the American Arbitration Association to shall select the third (3rd) arbitrator,
and the arbitrator so selected shall be the third (3rd) arbitrator. The ruling
of the mutually agreed upon arbitrator, if applicable, or of a majority of the
three (3) arbitrators, if applicable, shall prevail in any dispute. The
arbitrator shall use its best efforts to conduct the arbitration so that a final
result, determination, finding, judgment and/or award (the “Final
Determination”) is made or rendered on or before the later of ninety (90)
Business Days after the first delivery of the notice of arbitration or twenty
(20) Business Days following conclusion of the arbitration hearing. The Final
Determination must be signed by the arbitrator(s). The Final Determination shall
be final and binding on all parties and there shall be no appeal from or
reexamination of the Final Determination, except for fraud, perjury, evident
partiality or misconduct by an arbitrator prejudicing the rights of any party
and to correct manifest clerical errors. The parties to such arbitration may
enforce any Final Determination in any state or federal court having
jurisdiction over the dispute.

Section 11.19    No Third Party Beneficiary. This Agreement is made solely and
specifically among and for the benefit of the parties hereto, and their
respective successors and assigns subject to the express provisions hereof
relating to successors and assigns, and no other Person shall have any rights,
interest or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise.

Section 11.20    Legal Representation. The Company may retain one or more legal
counsel (“Law Firm”), from time to time, to represent the Company on specified
matters and the Members hereby recognize and acknowledge that representation of
the Company shall not establish any attorney-client relationship between the
Members and the Law Firm. It is further expressly acknowledged and agreed by the
Members, that any Law Firm representing the Company may also represent the
Manager and/or any of its Affiliates.

Section 11.21    Conflict Waiver. The Members hereby acknowledge and agree that:
(i) Ruden, McClosky, Smith, Schuster & Russell, P.A. (“Ruden”) has represented
the

27

--------------------------------------------------------------------------------




Company in the preparation of this Agreement and may hereafter represent the
Company in other matters; (ii) the Firm currently represents Hydron and has
represented Hydron one or more of its Affiliates in the past and may do so in
the future; (iii) each Member and its Affiliates and principals has waived any
conflict of interest that exists as a result of such representation; and (iv)
each Member and its Affiliates and principals has been advised to consult with
independent legal counsel before entering into this Agreement, and has consulted
such counsel as it deemed appropriate.

Section 11.22    No Broker. The Members have not entered into any agreement,
arrangement or understanding with any Person which will result in the obligation
to pay any finder’s fee, brokerage commission or similar payment in connection
with the transactions contemplated hereby.

Section 11.23    Construction. It is acknowledged that each party to this
Agreement had the opportunity to be represented by legal counsel in the
preparation of this Agreement and, accordingly, the rule that a contract shall
be interpreted strictly against the party preparing same shall not apply herein
due to the joint contributions of the parties hereto.

Section 11.24    Schedules and Exhibits. Each Schedule and Exhibit referred to
in this Agreement forms an essential part of this Agreement, and if not
physically attached hereto, should nonetheless be treated as part of this
Agreement, and are hereby incorporated herein by reference.

Section 11.25    Nature of Interests. A Member’s Membership Interest shall for
all purposes be personal property. No Member has any interest in specific
Company property.

 

[The remainder of this page is intentionally blank]

 

28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Members have entered into this Agreement as of the day
and year first above written.

HYDRON TECHNOLOGIES, INC., as a Member

 

By:

_________________________

 

Name: Richard Banakus

 

Title: Chairman

BRAND BUILDERS INTERNATIONAL, LLC, as a Member

 

 

By:

_________________________

 

Name: Ilonka Harezi

 

Title: Manager

 

--------------------------------------------------------------------------------




EXHIBIT A

LIST OF MEMBERS, CAPITAL CONTRIBUTIONS

AND PERCENTAGE INTERESTS

Member Name
and Address for Notices

 

Initial Capital
Contribution

 

Percentage
Interest

Hydron Technologies, Inc.
82 Verissimo Drive
Novato, CA 94947
Tel: 415 897 9167
Attention: Richard Banakus

 

The Hydron Assets pursuant to Section 2.2(a) of the Contribution Agreement,
equal to the $542,555.16 tax basis of the inventory and equipment contributed,
less payables assumed in the amount of $52,251.86, plus $200,000 in cash
contributed totaling $690,303.30.

 

50%

Brand Builders International, LLC

645 East Atlantic Avenue
Delray Beach, FL

Tel.: 561-665-4245
Fax: 561-665-4255

Attention: Ilonka Harezi

 

The Capital Contribution to be made by Harezi pursuant to Section 2.2 (b) of the
Contribution Agreement in the amount of $50,000

 

50%

 

Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B

Definition of Terms

“Act” means the Delaware Limited Liability Company Act (currently Chapter 18 of
Title 6 of the Delaware Code), as amended from time to time.

“Additional Capital Contributions” has the meaning set forth in Section 2.2(a).

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
applicable Fiscal Year after (i) crediting thereto any amounts which such Member
is, or is deemed to be, obligated to restore pursuant to Treasury Regulations §
1.704-2(g)(1) and § 1.704-2(i)(5) and (ii) debiting such Capital Account by the
amount of the items described in Treasury Regulations § 1.704 1(b)(2)(ii)(d)(4),
(5) and (6). The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Treasury Regulations §
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under common control with another Person. For purposes of this definition, a
Person shall be deemed to exercise control through the ownership of more than
50% of the voting securities of another Person.

“Agreement” means this Limited Liability Company Agreement of Brand Builders RX,
LLC, as amended from time to time.

“Board of Managers” has the meaning set forth in Section 1.2.

“Budget” means the budget adopted by the Board of Managers with respect to
anticipated revenues and expenditures of the Company for any particular fiscal
year of the Company. The initial Budget is set forth as Exhibit D hereto.

“Business” has the meaning set forth in Section 1.4.

“Business Day” means mean any weekday on which banks and all federal, state and
local government offices are open for business in Broward County, Florida.

“Buy-Sell Agreement” means that certain Buy-Sell Agreement dated as of the date
hereof among Hydron, Harezi and the Company, as amended from time to time,
substantially in the form of Exhibit E hereto.

“Capital Account” has the meaning set forth in Section 3.2(a).

Exhibit B-1

--------------------------------------------------------------------------------




“Capital Contribution” means an amount of cash and the fair market value of
property contributed to the capital of the Company by a Member, including
without limitation any Additional Capital Contributions of such Member.

“Cash Capital Contribution” shall have the meaning set forth in the Contribution
Agreement.

“Certificate of Formation” means the Certificate of Formation of Brand Builders
RX, LLC, as amended from time to time. The initial Certificate of Formation is
attached as Exhibit C hereto.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Company Minimum Gain” has the meaning attributed to “partnership minimum gain”
as set forth in Treasury Regulations §§ 1.704-2(b)(2) and 1.704-2(d).

“Contribution Agreement” means that certain Capital Contribution and Capital
Contribution Agreement dated as of the date hereof between Hydron and Harezi, as
amended from time to time.

“Disability” means if, at the end of any calendar month, a Person is and has
been, for the 4 consecutive full calendar months then ending, or for 80 percent
or more of the normal working days during the 6 consecutive full calendar months
then ending, unable due to mental or physical illness or injury to perform her
duties to the Company in her normal and regular manner.

“Distributable Cash” means the excess of the sum of cash receipts of all kinds
of the Company over the sum of cash disbursements for the expenses of the
Company (or amounts reserved against liabilities (contingent or otherwise) of
the Company, to pay expenses of the Company or to make distributions of Tax
Allowance Amounts), all as determined by the Members, and any reasonable amounts
set aside for Reserves by the Company in the discretion of the Board of
Managers.

“Filing Date” has the meaning set forth in Section 11.18.

“Final Determination” has the meaning set forth in Section 11.18.

“Financial Statements” has the meaning set forth in Section 8.6.

“Fiscal Year” has the meaning set forth in Section 1.6.

“Harezi” means Brand Builders International, LLC, a Florida limited liability
company.

Exhibit B-2

--------------------------------------------------------------------------------




“Harezi Appointed Manager” means a Manager appointed to the Board by Harezi
pursuant to Section 1.2.

“Harezi Contribution” has the meaning set forth in Section 2.2(a).

“Hydron” means Hydron Technologies, Inc., a New York corporation.

“Hydron Appointed Manager” means the Manager appointed to the Board of Managers
by Hydron pursuant to Section 1.2.

“Law Firm” has the meaning set forth in Section 11.20.

“License Agreement” means that certain License Agreement between the Company and
Hydron pursuant to which Hydron has licensed or sublicensed certain of its
intellectual property to the Company.

“Management Services Agreement” has the meaning set forth in Section 6.3(a). A
form of the Management Services Agreement is attached as Exhibit F hereto.

“Managers” has the meaning set forth in Section 1.2.

“Member” means each Person executing this Agreement as a Member (or any
successor or permitted assignee of such Member) and Members means all such
Persons.

“Membership Interest” has the meaning set forth in Section 3.1.

“Member Minimum Gain” means an amount, determined in accordance with Treasury
Regulations § 1.704-2(i)(3) with respect to each Member Nonrecourse Debt, equal
to the Company Minimum Gain that would result if such Member Nonrecourse Debt
were treated as a Nonrecourse Liability.

“Member Nonrecourse Debt” has the meaning attributed to “partner nonrecourse
debt” as set forth in Treasury Regulations § 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning attributed to “partner
nonrecourse deductions” as set forth in Treasury Regulations § 1.704 2(i).

“Net Income” and “Net Loss” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Section 703(a) of the Code (but including in taxable income or loss, for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code), with the following
adjustments:

(a)       any income of the Company exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition shall be added to such taxable income or loss;

Exhibit B-3

--------------------------------------------------------------------------------




(b)       any expenditures of the Company described in § 705(a)(2)(B) of the
Code (or treated as expenditures described in § 705(a)(2)(B) of the Code
pursuant to Treasury Regulations § 1.704-1(b)(2)(iv)(i)) and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition
shall be subtracted from such taxable income or loss;

(c)       in the event the fair market value of any Company asset is adjusted in
accordance with Section 3.2(b), the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Net Income or Net Loss;

(d)       gain or loss resulting from any disposition of any asset of the
Company with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the book value of the asset disposed
of under Treasury Regulations § 1.704-1(b)(2)(iv), notwithstanding that the
adjusted tax basis of such asset differs from such book value; and

(e)       notwithstanding any other provision of this definition, any items
which are allocated under Section 4.3 shall not be taken into account in the
computation of “Net Income” or “Net Loss.”

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations §
1.704-2(b)(1).

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations §
1.704-2(b)(3).

“Notices” has the meaning set forth in Section 11.2.

“Officers” has the meaning set forth in Section 6.1(a).

“Party” or Parties” means a signatory or signatories, respectively, to this
Agreement.

“Percentage Interest” has the meaning set forth in Section 3.1.

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or other department or agency thereof.

“Related Agreements” means the Contribution Agreement, the Buy-Sell Agreement,
and the License Agreement.

“Related Party” means a Person who is related by blood, marriage or any
substantial business relationship such as service as an officer, director or
employee of such Person or a business entity that is an Affiliate of such
Person.

 

Exhibit B-4

--------------------------------------------------------------------------------




“Reserves” means, with respect to any fiscal period, funds set aside during such
period which shall be maintained in amounts deemed sufficient by the Board of
Managers for working capital for existing operations, for current investment or
reinvestment and/or for future investment and operations.

“Ruden” has the meaning set forth in Section 11.21.

“Securities Act” has the meaning set forth in Section 8.2.

“Securities Acts” has the meaning set forth in Section 11.13.

“Tax Allowance Amount” means, with respect to any Member, for any calendar
quarter (i) forty-five percent (45%) of the excess of (a) such Member’s share of
the estimated net taxable income allocable to such Member arising from its
ownership of an interest in the Company calculated through such calendar quarter
over (b) any net losses (for income tax purposes) of the Company for prior
Fiscal Years and such Fiscal Year that are allocable to such Member that were
not previously utilized in the calculation of the Tax Allowance Amounts in a
prior Fiscal Year minus (ii) all prior distributions (including distributions of
Tax Allowance Amounts) for such Fiscal Year, all as determined by the Board of
Managers in good faith. The amount so determined by the Board of Managers shall
be the Tax Allowance Amount for such period and shall be final and binding on
all Members.

“Tax Matters Member” means Harezi.

“Transfer” means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition
whether direct or indirect, voluntary or involuntary, by operation of law or
otherwise and, as a verb, directly or indirectly, voluntarily or involuntarily,
by operation of law or otherwise, to transfer, sell, assign, exchange, charge,
pledge, give, hypothecate, convey, encumber or otherwise dispose of.

“Transferred Interest” has the meaning set forth in Section 9.1(b).

“Treasury Regulations” means the applicable provisions of the income tax
regulations promulgated under the Code, as amended from time to time, including
the corresponding provisions of any succeeding regulations.

Exhibit B-5

--------------------------------------------------------------------------------




EXHIBIT C

CERTIFICATE OF FORMATION

OF

Brand Builders RX, LLC

The undersigned, an authorized natural person, for the purpose of forming a
limited liability company, under the provisions and subject to the requirements
of the State of Delaware (particularly Chapter 18, Title 6 of the Delaware Code
and the acts amendatory thereof and supplemental thereto, and known, identified,
and referred to as the “Delaware Limited Liability Company Act”), hereby
certifies that:

 

FIRST:

The name of the limited liability company (hereinafter called the “limited
liability company”) is: Brand Builders RX, LLC.

SECOND:

The address of the registered office of the limited liability company in the
State of Delaware is located at: 108 West 13th Street, Wilmington, Delaware
19801. Located in the County of New Castle. The name of the registered agent at
that address is Business Filings Incorporated

THIRD:

The duration of the limited liability company shall be perpetual.

FOURTH

The names and address of the members are:

Hydron Technologies, Inc., 4400 34 Street North Suite F, St Petersburg, Florida
33714
Brand Builders International, LLC, 645 E Atlantic Avenue, Delray Beach, Florida
338483

 

 

Executed on October 7, 2008

 

 

/s/ Mark Williams

 

Business Filings Incorporated

 

Authorized Person

 

Mark Williams, A.V.P.

 

Exhibit C-1

--------------------------------------------------------------------------------




EXHIBIT D

INITIAL BUDGET

 

Exhibit D-1

--------------------------------------------------------------------------------




EXHIBIT E

BUY-SELL AGREEMENT

 

Exhibit E-1

--------------------------------------------------------------------------------




EXHIBIT F

MANAGEMENT SERVICES AGREEMENT

 

Exhibit F-1

--------------------------------------------------------------------------------